DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 9/8/2022 regarding the rejection of claims 1, 3, 4, 6, 7 and 14 – 18 under 35 U.S.C. 103 as being unpatentable over Demirci et al. (US 2015/0309024 A1; “Demirci”) in view of  Prasad et al. (US 2015/0114850 A1; “Prasad”), Burke et al. (US 2005/0013731 A1; “Burke”) and Yang et al. (US 2010/0135854 A1; “Yang”), have been fully considered but they are not persuasive. Applicant alleges that the cited prior art do not teach the claimed device as recited in claim 1. Examiner respectfully disagrees. First, Applicant is arguing that each individual reference does not specifically teach a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 1 is based on the collective teachings of the cited prior art. 
Claim 1 is drawn to a base apparatus structure that is already known in the prior art, that is altered by the mere incorporation of: a layer of reagent disposed directly on the electrode; and a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent, the layer of hydrophilic ink to wick a sample to the layer of reagent. The facts themselves show that there is no difference between the claimed subject matter and the prior art, but for the mere incorporation of the recited configuration comprising the layer of hydrophilic ink on the electrode and reagent on the electrode. There is no reason to suggest to a person of ordinary skill in the art that the this configuration  would not have been suitable or predictable. The Applicant has not shown objective factual evidence that this change would have yielded an unexpected result or was beyond the skill of, or uniquely challenging to, a person of ordinary skill in the art. An argument does not replace evidence, where evidence is necessary (see MPEP § 2145).  The Courts have held that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). In addition, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The Applicant is further advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See Ex parte Smith, USPQd, slip op. at 20, (Bd. Pat. App. &  Interf. June 25, 2007). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR, 550 U.S. at _,82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. 
Regarding claim 1, Demirci teaches a substrate-based diagnostic device comprising: a hydrophobic substrate; and an electrode disposed on a surface of the hydrophobic substrate (¶¶20, 21 and 46).
Demirci does not specifically teach that the device further comprises: a layer of reagent disposed directly on the electrode; and a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent, the layer of hydrophilic ink to wick a sample to the layer of reagent.
Tuning to Prasad, Prasad teaches a related diagnostic sensor apparatus comprising a paper substrate comprising a working electrode and a reference electrode on the paper substrate, wherein the working electrode has an immobilized reagent comprising capture antibodies on the surface of the electrode (¶¶9, 103, 107, 111 and 116). Therefore, positioning a reagent directly on an electrode to facilitate sensing is well known in the art.
Burke explicitly teaches the concept of including a hydrophilic coating covering the electrodes and the reagent layer of a test strip, wherein the hydrophilic coating facilitates wicking or transport of the liquid sample over the electrodes and the reagent layer (¶210). Therefore, including a hydrophilic coating to facilitate wicking of a sample fluid over the electrodes and the reagent layer of a sensing device is known as well. Logically, the hydrophilic coating being directly disposed on an electrode and reagent layer would serve the same purpose of facilitating wicking and transport of a sample fluid over the electrode and the reagent layer. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Providing a layer of reagent disposed directly on the electrode; and a layer of hydrophilic coating disposed directly on the electrode and the layer of reagent, the layer of hydrophilic coating to wick a sample to the layer of reagent, would not have been an unexpected result, beyond the skill of, or uniquely challenging to, a person of ordinary skill in the art.
Yang explicitly teaches a biosensor comprising a hydrophilic ink 201 coating the sensing area (polymer layer 105b over gate electrode 102) of the biosensor (e.g., ¶¶41 – 57; figures 2A – 4B). The hydrophilic nanoparticle layer enables the biosensor to obtain good hydrophilicity and reaction results by easily absorbing a solution 300 containing a target material for detection (¶42). Yang recognizes the benefit that due to the increase in hydrophilicity and reactivity between an antigen and an antibody, sensitivity and selectivity can be improved for the biosensor (¶54). Yang clearly uses a hydrophilic ink coating for essentially the same reason as Burke. These combined elements offer nothing new or unexpected to a person of ordinary skill in the art. Burke and Yang clearly recognize the benefits of using a hydrophilic coating in the sensing device art, where Yang actually specifically teaches the use of a hydrophilic ink coating. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with the Demirci apparatus a layer of reagent disposed directly on the electrode, as taught by Prasad to facilitate sensing, and a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent, the layer of hydrophilic ink to wick a sample to the layer of reagent, as suggested by Burke and Yang. The cited prior art teach and suggest each and every positively recited element of the device of claim 1. This rejection is maintained.
Applicant offered no substantive arguments for the additional subsequent prior art rejections.
Election/Restrictions
Claims 8 – 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 4, 6, 7 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demirci et al. (US 2015/0309024 A1; “Demirci”) in view of  Prasad et al. (US 2015/0114850 A1; “Prasad”), Burke et al. (US 2005/0013731 A1; “Burke”) and Yang et al. (US 2010/0135854 A1; “Yang”).
Regarding claim 1, Demirci teaches a substrate-based diagnostic device comprising: a hydrophobic substrate; and an electrode disposed on a surface of the hydrophobic substrate (¶¶20, 21 and 46).
Demirci does not specifically teach that the device further comprises: a layer of reagent disposed directly on the electrode; and a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent, the layer of hydrophilic ink to wick a sample to the layer of reagent.
However, Prasad teaches a related diagnostic sensor apparatus comprising a paper substrate comprising a working electrode and a reference electrode on the paper substrate, wherein the working electrode has an immobilized reagent comprising capture antibodies on the surface of the electrode (¶¶9, 103, 107, 111 and 116).
Burke further teaches the concept of including a hydrophilic coating covering the electrodes and the reagent layer of a test strip, wherein the hydrophilic coating facilitates wicking or transport of the liquid sample over the electrodes and the reagent layer (¶210).
Yang teaches a biosensor comprising a hydrophilic ink 201 coating the sensing area (polymer layer 105b over gate electrode 102) of the biosensor (e.g., ¶¶41 – 57; figures 2A – 4B). The hydrophilic nanoparticle layer enables the biosensor to obtain good hydrophilicity and reaction results by easily absorbing a solution 300 containing a target material for detection (¶42). Yang recognizes the benefit that due to the increase in hydrophilicity and reactivity between an antigen and an antibody, sensitivity and selectivity can be improved for the biosensor (¶54).
The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Each element missing in the Demirci is known independently, and used for the same function as claimed, in the cited prior art. The use of a hydrophilic ink is recognized as an electrode covering as evidenced by Yang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). Consequently, the incorporation of each of these elements would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Furthermore, the  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Consequently, as indicated by Yang above, the use of a hydrophilic in in covering the sensing area of a biosensor is well recognized and well known in the art. Furthermore, Burke clearly  indicates that the hydrophilic coating facilitates wicking or the transport of the liquid sample over the electrodes and the reagent layer of their disclosed test strip apparatus (see, e.g., Burke in ¶210). The selection of a known material, such as the hydrophilic ink in this instance, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   A person of ordinary skill in the art would have logically recognized the use and benefits of employing a hydrophilic ink in covering the reagent portion and the electrode portion of a sensing apparatus in order to facilitate wicking of the sample to the layer of reagent for sensing. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with the Demirci apparatus a layer of reagent disposed directly on the electrode as taught by Prasad to facilitate sensing, and a layer of hydrophilic ink disposed directly on the electrode and the layer of reagent, the layer of hydrophilic ink to wick a sample to the layer of reagent, as suggested by Burke and Yang.
Regarding claim 3, Prasad teaches wherein the layer of reagent is disposed on a top surface of the electrode (¶¶9, 103, 107, 111 and 116).
Regarding claim 4, Prasad teaches wherein the layer of reagent is disposed on a side surface of the electrode (¶¶9, 103, 107, 111 and 116). Furthermore, with respect to claim 14, it would have been obvious to cover the side surface of the electrode comprising the layer of reagent with a hydrophilic ink coating as well in order to facilitate and enhance wicking and transport of the sample liquid containing a target analyte to be detected. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02).
Regarding claim 6, Prasad teaches wherein the layer of reagent is functionalized onto the electrode (¶¶9, 103, 107, 111 and 116).
Regarding claim 7, Demirci does not specifically teach wherein the layer of reagent is a first reagent, further including a second layer of reagent disposed on or near the electrode. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art to further a second layer of reagent disposed on or near the electrode to facilitate effective and enhanced sensing.
Regarding claim 15, Demirci does not specifically teach wherein a layer of hydrophilic ink is disposed on the surface of the hydrophobic substrate around the substrate. However, Burke further teaches the concept of including a hydrophilic coating covering the electrodes and the reagent layer of a test strip, wherein the hydrophilic coating facilitates wicking or transport of the liquid sample over the electrodes and the reagent layer (¶210). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The use of the hydrophilic coating, or hydrophilic ink as taught by Yang, disposed on the surface of the hydrophobic substrate around the electrode to facilitate wicking and transport of the liquid sample containing the target to be detected to the electrode for detection would have been obvious to a person of ordinary skill in the art. 
Regarding claim 16, Demirci does teach the incorporation of a second electrode for the disclosed device (e.g., ¶¶20, 21, 40 and 46). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02).  Therefore, it would have been further obvious to incorporate the same hydrophilic ink coating configuration on the second electrode as for the first electrode as discussed above for the sensor to facilitate effective sensing operation. The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02).
Regarding claim 17, Burke further the concept of including a hydrophilic coating covering the electrodes and the reagent layer of a test strip, wherein the hydrophilic coating facilitates wicking or transport of the liquid sample over the electrodes and the reagent layer (¶210). Prasad teaches wherein the layer of reagent is disposed on a side surface of the electrode (¶¶9, 103, 107, 111 and 116). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). It would have been obvious to cover the top surface and side surface of the second electrode comprising the layer of reagent with a hydrophilic ink coating as well in order to facilitate and enhance wicking and transport of the sample liquid containing a target analyte to be detected. 
Regarding claim 18, Demirci does not specifically teach the incorporation of traces with the disclosed device as claimed. However, the incorporation of traces for enabling electrode connection is well known in the art as evidenced by Burke (e.g., ¶¶15 and 63). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). As discussed above, covering the electrode with the hydrophilic ink would have clearly been obvious and within the ambit of a person of ordinary skill in the art, and furthermore, covering  at least a portion of the connecting trace with the hydrophilic ink would have been obvious to a person of ordinary skill in the art since the trace would connect and be in contact with the electrode.
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Demirci et al. (US 2015/0309024 A1; “Demirci”) in view of  Prasad et al. (US 2015/0114850 A1; “Prasad”), Burke et al. (US 2005/0013731 A1; “Burke”) and Yang et al. (US 2010/0135854 A1; “Yang”), and further in view of Bohm et al. (US 2006/0000709 A1; “Bohm”).
Regarding claim 2, Demirci does not specifically teach the device of claim 1, wherein the hydrophobic substrate includes a hydrophobic ink.
However, the use of hydrophobic inks in microfluidic apparatus for providing fluid flow control is well known in the art as evidenced by Bohm (¶49). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the hydrophobic substrate includes a hydrophobic ink.
3. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demirci et al. (US 2015/0309024 A1; “Demirci”) in view of  Prasad et al. (US 2015/0114850 A1; “Prasad”), Burke et al. (US 2005/0013731 A1; “Burke”) and Yang et al. (US 2010/0135854 A1; “Yang”), and further in view of  Wilkins (US 4,813,424; “Wilkins”).
Regarding claim 5, Demirci does not specifically teach the device of claim 1, wherein the layer of reagent is disposed in a hydrogel.
However, incorporating reagents within a gel for use with a sensor electrode is well known in the art as evidenced by Wilkins (claim 2). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the layer of reagent is disposed in a hydrogel in order to facilitate effective sensing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796